Jenkins, P. J.
A plain and unambiguous contract by correspondence was entered into between the defendant and the plaintiff corporation, whereby the defendant accepted the plaintiff’s offer for the insertion of an advertisement in the plaintiff’s directory of railroads, steamships, and warehouses at the price of $50 a year for two years. There is no controversy as to any failure of the plaintiff to perform its contract, and the only defense is that the defendant failed to read the offer which he accepted in writing, merely supposing that the service was to be rendered gratuitously. He did not undertake to set up any fraud or device as suggesting his failure to read the agreement. Under this state of facts a verdict in favor of the plaintiff was demanded, and the judge of the superior court did not err in overruling the defendant’s motion for new trial, based upon the general grounds.

Judgment affirmed.


Stephens and Bell, JJ., concur.